Citation Nr: 9921002	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism 
(post-therapeutic Graves' disease) claimed as secondary to 
service-connected hysterectomy.  

2.  Entitlement to service connection for depression claimed 
as secondary to service-connected hysterectomy. 

3.  Entitlement to service connection for headaches claimed 
as secondary to service-connected hysterectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and March 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The claims folder 
was subsequently transferred to the RO in Roanoke, Virginia.

With respect to the veteran's former names listed above, the 
Board notes that the veteran has also been known by two 
additional surnames.  The above-listed names represent the 
surnames by which she was known in service and her current 
surname.  

The case returns to the Board following remands to the RO in 
November 1996 and August 1997.

The issues of entitlement to secondary service connection for 
headaches and depression are addressed in the REMAND portion 
of the decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the hypothyroidism (post-therapeutic Graves' disease) and the 
veteran's service-connected hysterectomy, either by etiology 
or aggravation. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypothyroidism (post-therapeutic Graves' disease) claimed as 
secondary to service-connected hysterectomy is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1981, the RO established service connection for 
chronic pelvic inflammation with uterine suspension and right 
salpingectomy, postoperative, with continue irregular 
menstruation.  The veteran underwent a complete hysterectomy 
with follow-up estrogen replacement therapy in March 1990.  
In an October 1990 rating decision, the RO recharacterized 
the disability as complete removal of the uterus and both 
ovaries, or complete hysterectomy.  

VA outpatient gynecology notes dated in February 1993 showed 
that physical examination revealed palpable fullness of the 
right thyroid.  The assessment was thyroid goiter with 
symptoms of temperature intolerance.  Following laboratory 
tests, the veteran was diagnosed with hyperthyroidism.  
Subsequent endocrinology notes confirmed a diagnosis of 
Graves' disease.  In June 1993, she was briefly hospitalized 
for radioactive iodine treatment of the Graves' disease.  
Endocrinology notes dated in August 1993 revealed that she 
was clinically hypothyroid at that time.  Levothyroxine was 
prescribed.  

In February 1994, the veteran submitted copies of sections 
from various medical reference and textbooks containing 
discussions of hyperthyroidism and hysterectomies.  She also 
submitted copies of information relating to each of her 
prescription medications.   

The veteran testified at a personal hearing in June 1994.  
During service, she had one ovary removed.  In March 1990, 
she had the other ovary and her uterus removed.  About three 
months later, she started having symptoms, such as difficulty 
swallowing food, decreased sexual desire, and depression.  
Hyperthyroidism was diagnosed in late 1992 or early 1993.  
She took thyroid medication and estrogen.  She had headaches 
and trouble swallowing food.  She and her husband had 
researched her problems and found that a hysterectomy could 
cause thyroid problems.  Doctors had told her the same thing, 
but not documented it.  She asserted that, because the 
thyroid and the ovaries were all part of the endocrine 
system, the removal of her ovaries caused hormone and her 
thyroid problems.  A doctor told her that it was difficult to 
maintain stable thyroid levels because she was taking 
estrogen.  She was also told that the radiation treatment 
destroyed her thyroid.     

During the hearing, the veteran submitted an additional 
article from a medical journal about hysterectomies and a 
newsletter from a hysterectomy resource group.   

The veteran was afforded a VA examination in January 1997.  
The examiner noted that a hysterectomy approximately six 
years before.  The veteran was currently taking Synthroid and 
estrogen.  Physical examination revealed a small right 
goiter.  The examiner commented that he could not conclude 
that the hysterectomy had any relationship to the veteran's 
thyroid problems.  

Pursuant to the Board's remand, the RO requested a medical 
opinion as to the possible relationship between the service-
connected hysterectomy and the thyroid condition.  The 
medical opinion dated in May 1998 indicated that the 
physician thoroughly reviewed the veteran's medical records 
in the claims folder.  He determined that there was no 
relationship between the thyroid condition and the 
hysterectomy.  He added that the condition would be present 
at the same level with or without the hysterectomy.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  A disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

In this case, the Board finds that the veteran's claim for 
service connection for a thyroid disorder secondary to the 
service-connected hysterectomy is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  The evidence does reveal a diagnosed thyroid disorder 
and, of course, the service-connected hysterectomy.  However, 
there is no competent medical evidence of a nexus between the 
thyroid disorder and the hysterectomy.  The Board observes 
that VA physicians have not found any relationship between 
the thyroid disorder and the hysterectomy.  

The veteran submitted copies of the medical journals and 
textbooks in support of her assertion of secondary service 
connection.  The Board acknowledges that, in certain 
circumstances, information from medical treatises or articles 
may suffice to establish a well grounded claim.  See Wallin, 
11 Vet. App. at 513; Sacks v. West, 11 Vet. App. 314, 317 
(1998).  However, a review of the materials submitted by the 
veteran fail to reveal any suggestion of a causal or 
aggravating relationship between the hysterectomy and the 
hyperthyroidism diagnosed several years later.  

The veteran testified to her personal belief, apparently 
based on her research, that there was a connection between 
the hysterectomy and the thyroid disorder.  However, the 
determination of such a relationship requires specialized 
medical knowledge, which the veteran, as a lay person, does 
not have.  Her personal opinion as to any relationship 
between the thyroid disorder and the hysterectomy cannot 
constitute competent medical evidence.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

The veteran also testified that her doctors had told her 
there was a relationship between the hysterectomy and the 
thyroid disorder.  However, such testimony is also 
insufficient to establish a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hypothyroidism (post-therapeutic Graves' 
disease) claimed as secondary to service-connected 
hysterectomy.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete her application for service 
connection for hypothyroidism (post-therapeutic Graves' 
disease) claimed as secondary to service-connected 
hysterectomy, she should submit medical evidence establishing 
some sort of relationship between the service-connected 
hysterectomy and the later diagnosed thyroid disorder.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for hypothyroidism (post-
therapeutic Graves' disease) claimed as secondary to service-
connected hysterectomy is denied.  


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders..  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id. 

In the August 1997 remand, the Board instructed the RO to 
obtain the "actual clinical records of the day-to-day 
treatment of the veteran during her October 1993 to January 
1994 psychiatric hospitalization."  A review of the claims 
folder reveals that the Columbia, South Carolina VA medical 
center informed the RO that the veteran's records had been 
transferred to the VA medical center in Hampton, Virginia, in 
May 1997.  In response to the RO's request for the specified 
records, the Hampton VA medical center indicated that it had 
"no record of treatment for the requested time period." 

It appears that there may have been some confusion as to the 
nature of the requested records.  Because the information in 
those records may be relevant to the issue of secondary 
service connection for depression, the Board finds that an 
additional remand to attempt to secure the records is 
required.  Moreover, on remand, if the psychiatric records 
are obtained, the RO will be required to secure additional 
medical opinions that include consideration of the 
information in those records.    

In addition, because some evidence of records suggests a 
possible relationship between depression and headaches, the 
Board defers and decision with respect to the issue of 
service connection for headaches pending another search for 
the specified psychiatric treatment records and 
readjudication of the issue of service connection for 
depression secondary to the service-connected hysterectomy.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain from 
the Hampton VA medical center the actual 
clinical records of the day-to-day 
treatment of the veteran during her 
October 1993 to January 1994 psychiatric 
hospitalization at the VA medical center 
in Columbia, South Carolina. 

2.  If any records are secured, the RO 
should associate the records with the 
claims folder and forward the claims 
folder to the examiners who prepared the 
April 1998 and May 1998 opinions of 
record, if available.  The examiners are 
asked to review the additional VA medical 
records.  Each examiner should offer an 
opinion as to whether the veteran's 
depression or headaches, respectively--
regardless of the etiology of the 
disorder--could have been aggravated by 
the service-connected hysterectomy.  
Specifically, each examiner should 
discuss the impact, if any, of the review 
of the October 1993 to January 1991 
clinical psychiatric records on the 
previously offered opinions with respect 
to depression and headaches.  If 
aggravation is found, the examiner should 
specify to the extent possible the level 
of each respective disorder that would 
not be present but for the veteran's 
hysterectomy.  A distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
disability beyond natural progression.  
If either examiner is unable to provide 
any of the requested opinions, the report 
should so state.        

If the specified examiners are 
unavailable, the claims folder should be 
referred to an appropriate specialist to 
review the claims folder and answer the 
questions as set forth in paragraph 2 of 
this REMAND.  If either examiner is 
unable to provide any of the requested 
opinions, the report should so state.       

3.  After completing any necessary 
development in addition to that specified 
above, the RO shoulder readjudicate the 
veteran's claim of entitlement to service 
connection for depression and headaches, 
each claimed as secondary to the service-
connected hysterectomy, to include 
consideration of Allen v. Brown.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.         

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

